Citation Nr: 9907884	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left shoulder dislocation, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran an increased 
rating for his service connected left shoulder disability.  
The veteran filed a timely notice of disagreement, initiating 
this appeal.  

In his February 1999 testimony before a member of the Board, 
the veteran stated he has developed disabilities of the 
cervical and thoracic spine secondary to his service 
connected left shoulder disability, and he desires service 
connection for these secondary disabilities.  This testimony 
should be accepted as an informal claim, and developed 
accordingly by the RO.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for a left shoulder 
disability which is currently evaluated as 10 percent 
disabling.  When evaluating a service connected disability, 
the VA must consider all rating provisions that might be 
applicable.  Regarding increased rating claims for 
musculoskeletal disabilities, the U. S. Court of Appeals for 
Veterans Claims (Court) has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  This 
has not yet been accomplished; the veteran's last VA 
examination of the left shoulder does not reflect the Court's 
pronouncements in DeLuca.  Therefore, further development is 
needed prior to final evaluation of the claim for an 
increased rating for a left shoulder disability.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his left 
shoulder disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  The examiner should indicate 
whether there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service-
connected left shoulder due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  This 
inquiry should not be limited to muscles 
and nerves.  All factors upon which the 
medical opinion is based must be set 
forth for the record. 

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


